IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00147-CR

DAMIAN PAUL SPENCER HAFLEY,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                            From the 20th District Court
                               Milam County, Texas
                             Trial Court No. CR 24,290


                           MEMORANDUM OPINION

       The Clerk of the Court received a document from Appellant Damian Hafley that

the Court is treating as a notice of appeal of his conviction for criminal non-support.

Hafley’s document complains about this conviction and eighteen-month sentence and

indicates a desire to appeal the conviction.

       The Clerk has received a copy of Hafley’s “judgment adjudicating guilt” from the

District Clerk of Milam County. That judgment reflects an eighteen-month sentence for

criminal non-support.
        Because this Court lacks jurisdiction of an appeal from a district court in Milam

County, which is within the territorial jurisdiction of the Third Court of Appeals, this

appeal is dismissed for lack of jurisdiction. See TEX. GOV’T. CODE ANN. §§ 22.220(a),

22.201(g, k) (West Supp. 2015).




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 19, 2016
Do not publish
[CR25]




Hafley v. State                                                                    Page 2